                Case 20-11218-MFW                Doc 794        Filed 07/22/20         Page 1 of 16




                              UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------------X
                                                                    ) Chapter 11
In re:                                                              )
                                                                    ) Case No. 20-11218 (MFW)
                                    1
The Hertz Corporation, et al.,                                      )
                                                                    ) (Jointly Administered)
                                                                    )
                                    Debtors.                        ) Objection Deadline: August 5, 2020, at
                                                                          4:00 p.m. (ET)
                                                                     )    Hearing Date: August 12, 2020, at 10:30
                                                                          a.m. (ET)
------------------------------------------------------------------ X

     APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE OFFICIAL
      COMMITTEE OF UNSECURED CREDITORS TO RETAIN AND EMPLOY
         BERKELEY RESEARCH GROUP, LLC, AS FINANCIAL ADVISOR
                     NUNC PRO TUNC TO JUNE 15, 2020

         The Official Committee of Unsecured Creditors (the “Committee”) of The Hertz

Corporation, et al., (the “Debtors” or “Hertz”), submits this application (the “Application”) for an

order, substantially in the form attached hereto as Exhibit A, pursuant to Sections 328 and 1103 of

Title 11 of the United States Code (the “Bankruptcy Code”), Rule 2014(a) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1 of the Local Rules of the

Bankruptcy Court for the District of Delaware (the “Local Rules”), authorizing the employment

of Berkeley Research Group, LLC (“BRG”), as financial advisor to the Committee. In support of

this Application, the Committee submits the Declaration of David Galfus (the “Galfus

Declaration”) which is incorporated herein as Exhibit B. In further support of this Application, the

Committee respectfully represents as follows:




1
 The last four digits of The Hertz Corporation’s federal tax identification number are 8568. Due to the large number
of debtors in these chapter 11 cases, that are being jointly administered for procedural purposes, a complete list of the
debtors and their federal tax identification numbers may be obtained on the website of the debtors’ claims and noticing
agent at https://restructuring.primeclerk.com/hertz.
             Case 20-11218-MFW           Doc 794      Filed 07/22/20      Page 2 of 16




                                         JURISDICTION

       1.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction in this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order

of Reference from the United States District Court for The District of Delaware, dated February

29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2) and the Committee confirms its consent pursuant to Local Rule

9013-l(f) to the entry of a final order by the Court in connection with this Application to the extent

that it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

       2.      The statutory predicates for the relief sought herein are sections 328 and 1103(a) of

the Bankruptcy Code, Bankruptcy Rule 2014(a), and Local Rule 2014-1.

                                         BACKGROUND

       3.      On May 22, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code (the “Cases”) with the Court. The

Debtors are authorized to continue to operate their businesses and manage their properties as

debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee

or examiner has been appointed in these Cases.

       4.      The Cases are being jointly administered pursuant to Bankruptcy Rule 1015(b) and

the Court’s Order Directing Joint Administration of the Chapter 11 Cases (Dkt. No. 182), entered

on June 27, 2020.

       5.      On June 11, 2020 (the “Formation Date”), the Office of the United States Trustee

for the District of Delaware (the “U.S. Trustee”) appointed the Committee. The Committee is

presently comprised of the following members: (i) American Automobile Association, Inc.; (ii)



                                                  2
               Case 20-11218-MFW          Doc 794        Filed 07/22/20   Page 3 of 16




Emma Bradley; (iii) Janice Dawson; (iv) International Brotherhood of Teamsters; (v) Pension

Benefit Guaranty Corporation; (vi) Sirius XM Radio Inc.; (vii) Southwest Airlines Co.; (viii) U.S.

Bank National Association, as indenture trustee; and (ix) Wells Fargo Bank, NA, as indenture

trustee. The Committee elected Southwest Airlines Co. to serve as Committee Chair.

          6.    On June 15, 2020, the Committee selected BRG to serve as its financial advisor.

The Committee has also selected Kramer Levin Naftalis & Frankel LLP (“Kramer Levin”) and

Benesch, Friedlander, Coplan & Aronoff LLP (“Benesch” and together with Kramer Levin,

“Counsel”) to serve as its counsel, and UBS Securities LLC (“UBS”) to serve as its investment

banker.

                     REQUESTED RELIEF AND REASONS THEREFOR

          7.    The Committee respectfully requests entry of an order pursuant to sections 328,

330, and 1103(a) of the Bankruptcy Code authorizing BRG to perform financial advisory services

for the Committee that will be necessary during these Cases. The Debtors are a large, complex

enterprise, and the Committee requires the services of an experienced financial advisor such as

BRG to enable the Committee to fulfill its fiduciary duties and to provide financial advisory

services that are critical to the success of the case.

          8.    The Committee determined that the services of BRG are necessary to enable the

Committee to assess and monitor the efforts of the Debtors and their professionals, to ensure that

the Debtors are able to successfully reorganize (through a standalone reorganization and/or asset

sale(s)), and to maximize the value of the Debtors’ estates for the benefit of the unsecured creditors.

Further, BRG is well-qualified and able to represent the Committee in a cost-effective, efficient

and timely manner.

          9.    Immediately upon its selection, BRG commenced work on several time-sensitive



                                                    3
             Case 20-11218-MFW            Doc 794    Filed 07/22/20    Page 4 of 16




matters and promptly devoted substantial resources to these Cases pending submission and

approval of this Application. In order to allow BRG to be compensated for work performed prior

to and after the submission of this Application, the Committee seeks to employ BRG as its financial

advisor nunc pro tunc to June 15, 2020.

       A.      Qualifications of Professionals

       10.     BRG has significant qualifications and experience in providing the services

contemplated herein. BRG’s Corporate Finance practice consists of senior financial, management

consulting, accounting, and other professionals who specialize in providing restructuring,

transaction advisory, litigation support, solvency, and valuation assistance and providing a focus

on viable solutions that maximize value for companies and creditors, typically in distressed

business settings. BRG has acted as financial advisor, crisis manager, and corporate officer in

middle market to large multinational restructurings across a wide array of industries. BRG

Corporate Finance provides services including forensic analysis, plan development and

implementation, and advice on sale/merger transactions. Moreover, the professionals at BRG have

assisted and advised debtors, creditors, creditors’ committees, bondholders, investors, and others

in numerous bankruptcy cases, including Verity Health System of California; Neiman Marcus

Group Ltd. LLC; rue21, inc.; Southern Foods Group, LLC (a.k.a. Dean Foods); Nine West

Holdings, Inc., Sports Authority Holdings, Inc.; Borden Dairy Company; The Weinstein

Company, Real Industry/ Real Alloy, Specialty Retail Shops Holding Corp. (a.k.a. Shopko),

Peabody Energy Corporation, Sabine Oil & Gas Corp, The WetSeal, LLC; Samuels Jewelers,

M&G USA Corporation, Arch Coal Inc., Brookstone Holding Corp., MF Global Holdings, Ltd.,

Chrysler (a.k.a. Old Carco LLC), Molycorp Inc., Reichhold Holdings US, Inc., Refco, Inc.,

Tropicana Entertainment, LLC, Spiegel Inc., W.R. Grace, Penson Worldwide, SemGroup, and



                                                 4
                 Case 20-11218-MFW              Doc 794       Filed 07/22/20        Page 5 of 16




Nortel.2

           11.      The Committee chose BRG to act as its financial advisor in these Cases based in

large part on the experience outlined above. The Committee believes that BRG’s services are

necessary to enable the Committee to assess and monitor the Debtors’ restructuring efforts in

furtherance of the Committee’s obligations to protect the interests of and maximize value for all

unsecured creditors. Moreover, based on the experience of BRG’s professionals in large, complex

chapter 11 cases, the Committee believes that BRG is well-qualified to provide such services in a

cost-effective, efficient and timely manner.

           B.       Services to be Provided

           12.      BRG will provide such financial advisory services to the Committee as the

Committee deems appropriate and necessary in order to advise the Committee during the course

of these Cases. The services to be rendered by BRG, which services may be subject to modification

at the Committee’s request, are necessary to enable the Committee to faithfully execute its

statutory duties to unsecured creditors.

           13.      Subject to further order of this Court, the Committee has requested that BRG render

financial advisory services with respect to the following areas:

                    a) Assisting the Committee in analyzing and sensitizing any business plan
                       proposed by the Debtors, including, for example, revenue and expense
                       projections, fleet utilization, operating arrangements and contracts, cost saving
                       opportunities;

                    b) Assisting Counsel in the investigation of the secured lenders’ liens and
                       identifying any unencumbered assets;

                    c) Analyzing the Debtors’ securitization arrangements, related flow of funds and
                       impact on business operations;



2
    The professionals were employed in certain of these engagements prior to joining BRG.

                                                          5
Case 20-11218-MFW         Doc 794      Filed 07/22/20     Page 6 of 16




 d) Advising and assisting the Committee with respect to the use of cash collateral;

 e) Evaluating relief requested in cash management motion, including proper
    controls related to and financial transparency into intercompany transactions;

 f) Advising and assisting the Committee in its analysis and monitoring of the
    Debtors’ and non-Debtor affiliates’ historical, current, and projected financial
    affairs, including, public filings, schedules of assets and liabilities and
    statement of financial affairs, intercompany transactions, and performance on a
    location by location basis;

 g) Monitoring liquidity throughout the case, including scrutinizing cash
    disbursements to non-Debtor entities;

 h) Developing a periodic monitoring report to enable the Committee to effectively
    evaluate the Debtors’ financial performance relative to projections and any
    relevant operational issues on an ongoing basis;

 i) Advising and assisting the Committee and Counsel in reviewing and evaluating
    any court motions, applications, or other forms of relief, filed or to be filed by
    the Debtors, or any other parties-in-interest;

 j) Analyzing both historical and ongoing related party transactions of the Debtors
    and non-Debtor affiliates;

 k) Assist with the development and review of a cost/benefit analysis with respect
    to the assumption or rejection of various executory contracts and leases;

 l) Advising and assisting the Committee in identifying and/or reviewing any
    preferential payments, fraudulent conveyances, and other potential causes of
    action that the Debtors’ estates may hold against insiders and/or third parties;

 m) Assisting the Committee in analyzing potential recoveries to unsecured
    creditors under various scenarios;

 n) Assisting in negotiating a plan of restructuring and disclosure statement and if
    applicable, the development and analysis of any bankruptcy plans proposed by
    the Committee;

 o) Monitoring the Debtors’ claims management process, including analyzing
    claims and guarantees, rejection damages, estimating claims as appropriate and
    summarizing claims by Debtor entity;



                                   6
             Case 20-11218-MFW         Doc 794     Filed 07/22/20     Page 7 of 16




              p) Advising and assisting the Committee in its assessment of the Debtors’
                 employee needs and related costs including any recent employee bonuses or
                 retention payments, any proposed KERP or KEIP and any issues related to
                 collective bargaining agreements;

              q) Providing support for UBS and Counsel as necessary to address issues related
                 to the any future debtor-in-possession financing and any subsequent exit
                 financing;

              r) Providing assistance to UBS and Counsel in any sale processes or monetization
                 of miscellaneous assets;

              s) Assessing the Debtors’ international operations and         the impact of any
                 insolvency proceedings in foreign countries;

              t) Working with the Debtors’ tax advisors to ensure that any restructuring or sale
                 transaction is structured to minimize tax liabilities to the estate;

              u) Working with the Debtors’ tax advisors to maximize the value of U.S. and
                 international tax attributes;

              v) Participating in meetings and discussions with the Committee, the Debtors, and
                 the other parties-in-interest and with their respective professionals and
                 attending court hearings as may be required;

              w) Providing the services of testifying experts, including testimony and expert
                 reports, as requested by the Committee, such services to be paid for at the
                 testifying experts’ ordinary hourly rates; and

              x) Performing other matters as may be requested by the Committee or Counsel
                 from time to time, including: preparing litigation or forensic analyses that have
                 not yet been identified but as may be requested by the Committee and its
                 Counsel.

       C.     No Duplication of Services

       14.    The services to be provided by BRG will be at the request and direction of the

Committee so as to avoid duplicative efforts among the Committee’s professionals retained in this

case. As indicated in the Galfus Declaration, BRG acknowledges that UBS has been selected by

the Committee to perform investment banking services for the Committee. The investment


                                               7
               Case 20-11218-MFW         Doc 794     Filed 07/22/20     Page 8 of 16




banking services that UBS is to provide to the Committee (e.g., potential DIP and exit financing,

sale process) are separate and distinct from the restructuring and financial advisory services that

BRG will be providing to the Committee (e.g. claims and lien analysis, contract

assumption/rejection analysis, cash management monitoring). The Committee has approved a

delineation of responsibilities between BRG and UBS to achieve case efficiencies and avoid

duplication of efforts. Moreover, BRG has been a co-advisor before and thus they have experience

ensuring that best practices are maintained in the provision of services to the Committee.

         15.    BRG intends to communicate regularly with the Committee and its legal advisors

to ensure that the actual financial advisory services performed are appropriate based on the status

of the case and needs of the Committee. BRG will coordinate all tasks with Counsel and UBS to

achieve case efficiencies and avoid duplication of efforts. The Committee believes it is necessary

to employ BRG as its financial advisor to render the foregoing professional services. In light of

BRG’s substantial experience and expertise and the complex nature of the Debtors’ business and

financial affairs, the Committee believes that BRG is well qualified to advise it in these bankruptcy

cases.

         D.     Use of Contractors

         16.    Notwithstanding anything in this Application to the contrary, BRG shall (i) to the

extent that it uses the services of independent contractors or subcontractors (the “Contractors”) in

these Cases, pass-through the cost of Contractors to the Debtors at the same rate that BRG pays

the Contractors; (ii) seek reimbursement for actual costs only; (iii) ensure that the Contractors are

subject to the same conflict checks and compensation procedures as required for BRG; and (iv) file

with the Court such disclosures required by Bankruptcy Rule 2014.




                                                 8
              Case 20-11218-MFW           Doc 794      Filed 07/22/20      Page 9 of 16




        E.      Limitation of Liability

        17.     Except in the case of conduct by BRG or its agents involving gross negligence,

willful misconduct, reckless misconduct, or fraud, BRG shall not be liable under this agreement to

the Committee or their respective successors, assigns or affiliates for damages in excess of the

amount of the fees paid hereunder to BRG. The terms of this paragraph shall survive the

termination of this agreement and such commitments shall extend upon the terms set forth in this

paragraph to any controlling person, director, officer, employee or affiliate of BRG.

        18.     The Committee has agreed that BRG shall not be liable for any delays resulting

from circumstances or causes beyond its reasonable control, including, without limitation, fire or

other casualty, act of God, strike or labor dispute, war or other violence, or any law, order or

requirement of any governmental agency or authority.

        19.     Except in the case of conduct by BRG or its agents involving gross negligence,

willful misconduct, reckless misconduct, or fraud, the Committee has agreed that the parties shall

not be liable to each other for any consequential, incidental, special or punitive damages, nor shall

BRG be liable for direct compensatory damages in excess of the fees actually received by BRG

for the performance of services hereunder.

        F.      Disinterestedness of Professionals

        20.     To the best of the Committee’s knowledge and based upon and subject to the

disclosures made in the Galfus Declaration filed contemporaneously herewith, BRG (inclusive of

its affiliates, subsidiaries and parent entities) is a “disinterested person” as that term is defined in

section 101(14) of the Bankruptcy Code and the Committee is satisfied that (i) BRG represents no

interest adverse to the Committee, the Debtors, their estates, or any other party in interest in the

matters upon which it is to be engaged and that its employment is in the best interest of the estates;



                                                   9
             Case 20-11218-MFW           Doc 794      Filed 07/22/20    Page 10 of 16




(ii) BRG together with its Managing Directors and Directors do not have any financial interest in

or business with the Debtors; (iii) BRG has no connection with the U.S. Trustee or any other person

employed in the office of the U.S. Trustee; and (iv) BRG has no connection with the bankruptcy

judge approving the employment of BRG as the Committee’s financial advisor. BRG has not

provided, and will not provide, any professional services to the Debtors, any other creditors, other

parties in interest, or their respective attorneys and accountants with regard to any matter related

to these Cases.

       21.        From time to time, BRG may be asked to value and manage the liquidation of assets

of investment funds. Such investment funds could, from time to time, take positions in debt or

equity of the Debtors, without BRG’s knowledge or consent. BRG has no pecuniary interest in

such investment funds, nor will BRG profit from the value realized from the sale of such funds’

interests in the Debtors. Under such circumstances, if BRG is providing valuation work on any

debt or equity securities of the Debtors for any investment fund for the duration of this engagement,

then the BRG employees undertaking such work will be restricted and have no access to the

confidential information of the Debtors. Moreover, to the extent any employees of BRG are

utilized on this engagement for valuation expertise (and, accordingly, given access to confidential

information of the Debtors), for the duration of this engagement those employees will not perform

any valuation work on any debt or equity securities of the Debtors for any investment fund.

       G.         Professional Compensation

       22.        BRG advised the Committee that it intends to charge its standard hourly rates for

professional services rendered, plus reimbursement of actual and necessary expenses incurred by

BRG. The professional fees shall be calculated by multiplying the hours worked by the standard

hourly billing rates in effect for the specific personnel involved. The hourly rates charged by BRG



                                                 10
             Case 20-11218-MFW           Doc 794       Filed 07/22/20    Page 11 of 16




for the services provided by its personnel differ based upon, among other things, each

professional’s level of experience, geographic differentials, and types of services being provided.

In the ordinary course of business, BRG periodically revises its hourly rates to reflect promotions

and other changes in personnel responsibilities, increases in experience, and increases in the cost

of doing business.

       23.     BRG has advised the Committee that its fees will be commensurate with the fees

charged to its other clients and in other cases of this size (provided such clients are billed hourly).

BRG will maintain records with respect to any fees (in 1/10th of an hour increments), costs, and

expenses incurred in connection with services rendered in these chapter 11 cases. Records will be

organized by category and nature of the services rendered and will include reasonably detailed

descriptions of those services provided on behalf of the Committee. BRG has also advised the

Committee that it intends to make application to the Court for allowance of its compensation and

reimbursement of expenses in accordance with applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, the 1996 U.S. Trustee Guidelines for Reviewing Applications

for Compensation and Reimbursement of Expenses Filed Unser 11 U.S.C. 330 (the “UST

Guidelines”) and the terms of any order establishing procedures for interim compensation that may

be entered in this case. BRG’s compensation for services rendered on behalf of the Committee

shall be fixed by the Court after due application.

       24.     For professional services, fees are based on BRG’s standard hourly rates. The

proposed rates of compensation, subject to final Court approval, are the customary hourly rates in

effect when services are performed by the professionals and paraprofessionals who provide

services to the Committee. The current standard hourly rates for BRG personnel that are

anticipated to work on this engagement are as follows:



                                                  11
             Case 20-11218-MFW            Doc 794     Filed 07/22/20      Page 12 of 16




                                                              2020
                          Managing Director               $825 - $1,095
                          Director                         $625 - $835
                          Professional Staff              $295 - $740
                          Support Staff                   $125 - $260

       25.     These standard hourly rates are subject to periodic adjustment, which shall be noted

on the invoices for the first time period in which the revised rates become effective. The standard

hourly rates for the BRG experts anticipated to be assigned to this engagement are as follows:

Christopher Kearns ($1,095), Bob Duffy ($1,095), Elliot Fuhr ($1,095), David Galfus ($1,040),

Joseph D’Ascoli ($995), Mackenzie Shea ($995), Bob Butler ($885), Joe Woodmansee ($635),

and Kristen Oats ($740) (together with the assigned professional staff the “Engagement Team”).

BRG believes that its standard hourly rates are at or below those of firms it considers its peers.

       26.     Consistent with BRG’s policy with respect to its other clients, BRG will charge for

all other services provided and for other charges and disbursements incurred in rendering services

to the Committee. These customary items include, among other things, travel and lodging

expenses, business meals, costs of reproduction, research, communications, legal counsel, any

applicable sales or excise taxes and other direct expenses. Internal costs or overhead costs and

document production services (including regular secretarial and word processing time) will not be

charged for separately.

       27.     BRG will also request compensation for any time and expenses (including, without

limitation, reasonable legal fees and expenses, except in the case of legal fees pertaining to any fee

defense) that may be incurred in considering or responding to discovery requests or other requests

for documents or information, or in participating as a witness or otherwise in any legal, regulatory,

or other proceedings, including, without limitation, those other than the instant matter, as a result


                                                 12
             Case 20-11218-MFW          Doc 794      Filed 07/22/20    Page 13 of 16




of BRG’s performance of these services.

       28.     BRG acknowledges that neither the Committee, its constituents, nor any of its

advisors or professionals (including, but not limited to Counsel), shall be liable for the fees,

expenses or other amounts payable to BRG.

       29.     Regardless of the time and manner of interim compensation, BRG understands that,

subject to this Court's orders, BRG will be required to follow the procedures for final allowance

of fees at the end of the Cases.

       30.     No promises have been received by BRG, nor any employee or independent

contractor thereof, as to payment or compensation in connection with these Cases other than in

accordance with the provisions of the Bankruptcy Code. Except for internal agreements among the

employees and independent contractors of BRG regarding the sharing of revenue or compensation,

neither BRG nor any of its employees or independent contractors has entered into an agreement or

understanding to share compensation with any other entity as described in Bankruptcy Rule 2016.

                                   NUNC PRO TUNC RELIEF

       31.     The Committee requests that BRG’s retention be made effective as of June 15,

2020, in order to allow BRG to be compensated for the work it performed for the Committee as of

and following the date it was retained and prior to the Court’s consideration and approval of this

Application. Due to the size, short timeline, and complex nature of these Cases, as well as the

significant relief sought by the Debtors during the early stages of these Cases, there was an

immediate need for BRG to perform services for the Committee upon its retention. The Committee

submits that under the circumstances, and to avoid the irreparable harm to the Debtors’ estates that

may occur if BRG is not immediately retained, retroactive approval to June 15, 2020, the date of

BRG’s retention, is warranted



                                                13
             Case 20-11218-MFW          Doc 794      Filed 07/22/20    Page 14 of 16




                                            NOTICE

       32.     Notice of this Application is being given to the following parties: (i) the Debtors;

(ii) proposed counsel to the Debtors; (iii) the U. S. Trustee; (iv) the U.S. Notes Agent; (v) the

Senior Credit Agreement Agent; (vi) the agent under the L/C Facility; (vii) the administrative agent

under the ALOC Facility; (viii) the successor trustee under the Promissory Notes; (ix) the U.S.

ABS Agent; (x) the indenture trustee under the HFLF ABS Notes; (xi) the administrative agent

and collateral agent under the U.S. Vehicle RCF; (xii) the indenture trustee under the European

Vehicle Notes; (xiii) the administrative agent and collateral agent under the European ABS Notes;

(xiv) the indenture trustee and collateral agent under the Hertz Canadian Securitization Notes; (xv)

the lender under the Donlen Canada Securitization Program; (xvi) the administrative agent and the

security trustee under the Australian Securitization Notes; (xvii) the lender under the New Zealand

RCF; (xviii) the lender under the U.K. Financing Facility; (xix) holders of the fifty largest

unsecured claims against the Debtors (on a consolidated basis); (xx) the Internal Revenue Service;

(xxi) the Securities and Exchange Commission; (xxii) the United States Attorney General for the

District of Delaware; (xxiii) any such other party entitled to notice pursuant to Local Rule 9013-

1(m); (xxiv) the state attorneys general for all states in which the Debtors conduct business; and

(xxv) all parties that have requested service pursuant to Bankruptcy Rule 2002 (together the

“Notice Parties”). The Committee respectfully submits that in light of the nature of the relief

requested and the circumstances surrounding these Cases, no other or further notice is required or

necessary.

                                     NO PRIOR REQUEST

       33.     No prior application has been made in this or any other court.




                                                14
             Case 20-11218-MFW         Doc 794          Filed 07/22/20   Page 15 of 16




       34.     The Committee submits that this Application does not present novel issues of law

requiring the citation to any authority, other than the statutes and rules cited above and,

accordingly, submits that no brief is necessary.



                        [Remainder of the Page Left Intentionally Blank]




                                                   15
Case 20-11218-MFW   Doc 794   Filed 07/22/20   Page 16 of 16
